DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6 of the reply, filed 9/16/2022, with respect to the rejection(s) of claim(s) 22 under 35 U.S.C. 112 (which, as noted in applicant’s reply, was intended to be directed to claim 21) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Applicant’s arguments, see page 7 of the reply, filed 9/16/2022, with respect to the rejection(s) of claim(s) 1-7, 9-12, and 20-22 under 35 U.S.C. 103 over Weiss in view of Cooper-Roy have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pagano et al., “Fast and scalable quantum information processing with two-electron atoms in optical tweezer arrays”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pagano et al., “Fast and scalable quantum information processing with two-electron atoms in optical tweezer arrays” (herein Pagano).
Regarding claim 1, Pagano teaches a method for performing a non-classical computation, comprising: 
(a) generating a plurality of spatially distinct optical trapping sites, said plurality of optical trapping sites configured to trap a plurality of atoms [Generating an array of single atom traps using a tweezers. Pagano at section II, 1st paragraph; section IV, 1st paragraph], wherein said plurality of atoms comprise one or more qubits [The atoms are qubits. Pagano at section II, 1st paragraph; Fig. 1], wherein said plurality of atoms comprises an atom comprising two valence electrons [The atoms are ytterbium (Yb) or strontium (Sr) atoms, which have two valence electrons. See Pagano at section II, 1st paragraph; Title], wherein said atom of said plurality of atoms is trapped in an optical trapping site of said plurality of optical trapping sites by attractive force [An optical tweezers, which uses an attractive force on the atoms, is used to traps the atoms. Pagano at section II, 1st paragraph; Fig. 1];
(b) applying electromagnetic energy to one or more nuclear spin states of said one or more qubits, to perform a sequence of qubit gate operations [The atoms are in nuclear spin states and are used to perform qubit gate operations. Pagano at section II, 1st paragraph; section III titled “Gate Operations”], wherein a qubit gate operation within said sequence of qubit gate operations comprises:
(i) inducing said one or more atoms to adopt one or more superposition states of a first atomic state and at least a second atomic state that is different from said first atomic state [One-qubit gate operation inducing an atom into a different state. Pagano at section III(A); Fig. 2]; or
(ii) inducing said one or more atoms to adopt one or more superposition states of a first atomic state and at least a second atomic state that is different from said first atomic state and quantum mechanically entangling at least a subset of said one or more atoms in said one or more superposition states with at least another atom of said plurality of atoms [Two-qubit gate operation entangling two atoms. Pagano at section III(B); Fig. 3]; and 
(c) performing one or more measurements of said one or more superposition states to obtain said non-classical computation, wherein said non-classical computation is encoded in said sequence of qubit gate operations [Read out is performed on the final state, thereby performing a measurement. Pagano at section V].

Regarding claim 2, Pagano teaches the method of claim 1, wherein at least one spatially distinct optical trapping site of said plurality of spatially distinct optical trapping sites traps a single atom of said plurality of atoms [Each site traps a single atom. Pagano at section II, 1st paragraph; section IV, 1st paragraph]. 

Regarding claim 3, Pagano teaches the method of claim 1, wherein said one or more spatially distinct optical trapping sites comprise one or more optical tweezers [Optical tweezers are used to traps the atoms. Pagano at section II, 1st paragraph]. 

Regarding claim 4, Pagano teaches the method of claim 1, wherein said one or more spatially distinct optical trapping sites comprise one or more optical lattice sites of one or more optical lattices [The trapping sites comprise a one-dimensional (1D) array of sites with uniform spacing (i.e. an optical lattice) Pagano at section IV, 1st paragraph]. 

Regarding claim 5, Pagano teaches the method of claim 4, wherein said one or more optical lattices comprise one or more members selected from the group consisting of: one-dimensional (ID) optical lattices, two-dimensional (2D) optical lattices, and three-dimensional (3D) optical lattices [The optical lattice is one-dimensional array. Pagano at section IV, 1st paragraph]. 

Regarding claim 6, Pagano teaches the method of claim 1, further comprising cooling said plurality of atoms prior to trapping said plurality of atoms at said plurality of spatially distinct optical trapping sites [The atoms are trapped by first cooling the atoms using a magneto optical trap. Pagano at section IV, 1st paragraph].

Regarding claim 21, Pagano teaches the method of claim 1, wherein said atom of said plurality of atoms is an alkaline earth atom [The atoms are strontium (Sr) atoms, which are alkaline earth atoms. Pagano at section II, 1st paragraph].

Regarding claim 22, Pagano teaches the method of claim 21, wherein said atom of said plurality of atoms is strontium or ytterbium [The atoms are ytterbium (Yb) or strontium (Sr) atoms. Pagano at section II, 1st paragraph].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 9-12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagano in view of Cooper-Roy et al., U.S. Patent No. 10,809,177 (herein Cooper-Roy). 

Regarding claim 7, Pagano teaches the method of claim 1. Pagano doesn’t teach using a Zeeman slower to slow said one or more atoms from a first velocity or distribution of velocities to a second velocity that is lower than said first velocity or distribution of velocities. In the same field of quantum, or non-classical, computation [Cooper-Roy at Abstract], Cooper-Roy teaches an apparatus for individually trapping and cooling a plurality of atoms for quantum computation, wherein the plurality of atoms comprise an atom comprising two valence electrons [Cooper-Roy at column 14, lines 54-column 15, line 8; column 15, lines 15-35], including using a Zeeman slower to slow said one or more atoms from a first velocity or distribution of velocities to a second velocity that is lower than said first velocity or distribution of velocities [A Zeeman slower is used, which slows the atoms (i.e. from a first velocity to a second velocity). See Cooper-Roy at column 30, lines 56-62]. Cooper-Roy teaches that this apparatus facilitates high-fidelity detection of individual atoms [Cooper-Roy at column 7, lines 24-45]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Pagano’s trapping of atoms to include the cooling/slowing of atoms at taught by Cooper-Roy, including using a Zeeman slower to slow said one or more atoms from a first velocity or distribution of velocities to a second velocity that is lower than said first velocity or distribution of velocities, as taught by Cooper-Roy, in order to facilitate high-fidelity detection of individual atoms.

Regarding claim 9, Pagano and Cooper-Roy teach the method of claim 7, further comprising using a first magneto-optical trap (MOT) to cool said one or more atoms to a first temperature [The cooling of Cooper-Roy (See claim 7 rejection above) uses a 3D MOT to cool the atoms. Cooper-Roy at column 31, lines 25-31].

Regarding claim 10, Pagano and Cooper-Roy teach the method of claim 9, wherein said first MOT comprises a 3D MOT [The cooling of Cooper-Roy (See claim 7 rejection above) uses a 3D MOT to cool the atoms. Cooper-Roy at column 31, lines 25-31].

Regarding claim 11, Pagano and Cooper-Roy teach the method of claim 9, wherein said first MOT comprises one or more light sources configured to emit light having one or more wavelengths that are within a range from 400 nanometers (nm) to 1,000 nm [The cooling of Cooper-Roy (See claim 7 and 9 rejections above) uses an MOT using blue and red light sources having wavelengths of 460.9nm and 689.5 nm, respectively. Cooper-Roy at column 31, lines 25-31].

Regarding claim 12, Pagano and Cooper-Roy teach the method of claim 9, wherein said first temperature is at most 10 millikelvin (mK) [The cooling of Cooper-Roy (See claim 7 and 9 rejections above) cools atoms to a few mK, specifically 1.4mK. Cooper-Roy at column 18, lines 27-30; column 31, lines 25-31].

Regarding claim 20, Pagano and Cooper-Roy teach the method of claim 1. Pagano is silent on the specific number of qubits and, therefore, doesn’t teach said one or more qubits comprises at least 10 qubits. However, Pagano teaches that the architecture scales to large arrays of qubits and further notes that the 1D array can be straightforwardly extended to two-dimensional arrays [Pagano at section I, 2nd paragraph; section VI, 3rd paragraph]. Cooper-Roy further teaches generating two-dimensional arrays of qubits using strontium atoms, wherein said one or more qubits comprises at least 10 qubits [Generating a 11x11 array of qubits (i.e. 121 qubits). Pagano at column 9, lines 29-49; Fig. 3]. A person of ordinary skill in the art would have recognized that computing on larger arrays of qubits enables increased computation performance. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the qubit array of Pagano by extending the array to a two-dimensional array 11x11 array, as taught by Cooper-Roy, such that the one or more qubits comprise at least 10 qubits, in order to increase computation performance.

Allowable Subject Matter
Claims 8 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123